DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma [US 2011/0164878] in view of Morohashi [US 2002/0054593].
As claim 1, Ma discloses a communication system, comprising: a plurality of network members [Fig 7 discloses members, Ref 535, 575 and the 'directive link' for inter-communication as well as the light sources, Ref 540 for communication with the user devices], each one comprising at least one first communication interface adapted to communicatively couple to any other one of the of said plurality of network members as well as to at least one user device via optical wireless communication (OWC) [Fig 7-8 discloses Ref 535 coupled with Ref 575 via optical wireless link and Ref 537, user device via LED, Par. 0126 discloses optical wave link]; at least one gateway member [Fig 7, Ref 534, 535 coupled to the external network via the outdoor access point, Ref. 532, to access an external communications network], comprising at least one second communication interface adapted to communicatively couple to any one of said plurality of network members via optical wireless communication (OWC) [Par. 0126 discloses optical wave link], said at least one second communication interface is further adapted to communicatively couple to at least one external communication network [Fig 7, Ref 532, Access point]; at least one portable access member, operably connectable to a user device [Fig 7, Ref 575 or 633 is portable device couples to Ref 537 and 536] and comprising at least one third communication interface adapted to communicatively couple said user device to any one of said plurality of network members via optical wireless communication (OWC) [Fig 7, Ref 540 for coupling to Ref 557, Par. 0217], and wherein said communication system is adapted to form any one of a duplex ring network topology and a duplex mesh [Fig 7, 534, 535 and 575 couple with each other using bidirectional link see arrow to from ring or serial bus, Par. 0219-0221].   However, Ma fails to discloses what Morohashi discloses one or more of said at least one gateway member is adapted to control any one of said plurality of network members so as to determine at least one data communication path to the at least one user device [Fig 1 discloses a network comprising the members such as gateway, relay and user which exchanges data via optical wireless communication “the link between members and user, see abstract”, and each node has a routing table “Fig 2, Ref 17” for selecting a path to the end user Ref 5 of Fig 1].
Since, a method and system for storing a routing table at each node for selecting a routing path between the gateway to the user is well known and expected in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising a route table for using to select a path between the gateway and user as discloses by Morohashi into the system of Ma.  The motivation would have been to prevent data loss.
As claim 2, Ma discloses at least a portion of said plurality of network members and said at least one gateway member are adapted to form an optical wireless communication (OWC) backbone network of said communication system [Fig 7 discloses Ref 534 and 535 and 575 form a backbone network using optical wave and Fig 10]. 
	As claim 3, Ma discloses any one of said first communication interface, said second communication interface and said third communication interface is adapted to  [Par. 0140 and 0179].
	As claim 4, Ma discloses said first communication interface comprises: at least one uplink transceiver element, adapted to receive data from a user device and/or any other one of said plurality of network members and transmit the data to any other one of said plurality of network members and/or said at least one gateway member, and at least one downlink transceiver element, adapted to receive data from any other one of said plurality of network elements and/or said at least one gateway member and transmit the data to said user device and/or any other one of said plurality of network members [Par. 0220-0221 disclose Ref of 534 of Fig 7 for exchanging data with any members of network]. 
As claim 5, Ma discloses said uplink transceiver element is adapted to utilize Infrared Light Communication [Par. 0179]. 
As claim 6, Ma discloses said downlink transceiver element is adapted to utilize Visible Light Communication (VLC) [Par. 0179]. 
As claim 7, Ma discloses any one of said plurality of network members further comprises a Li-Fi user access port operably coupled to said first communication interface and adapted to establish a Li-Fi communication channel with said at least one portable access member [Par. 0219]. 
	As claim 8, Ma discloses said Li-Fi user access port is at least one light source [Par. 0219]. 
 	As claim 9, Ma discloses said at least one light source comprises at least one LED [Par. 0219]. 
[Par. 0140 and 0179]. 
	As claim 12, Ma discloses at least a predetermined portion of said plurality of network members further comprises a fourth communication interface adapted to communicatively couple to any other one of said predetermined portion of said plurality of network members via Wireless Local Area Network (WLAN) communication and/or Local Area Network (LAN) communication [Par. 0217]. 
As claim 13, Ma discloses said Wireless Local Area network (WLAN) is adapted to provide wireless communication via electromagnetic radiation (EMR) with a wavelength in the radio frequency spectrum [Par. 0217].
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma and Morohashi as applied to claim 1 above, and further in view of Gong [US 2017/0041072].
As claim 10, Ma and Morohashi fail to disclose what Gong discloses said Li-Fi communication channel is established after at least one physical address is allocated to at least one of said plurality of network members [Par. 0106 discloses a LI-FI physical channel establishes between the nodes based on its address]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using address to establish a channel between the devices as disclosed by Rong into the teaching of Ma and Morohashi.  The motivation would have been to reduce the cost of the system and improve bandwidth of the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang [US 2017/0041072] discloses LI-FI AP for communicating with UE.
Gunasekara [US 8503886] discloses VLC gateway for exchanging data between external network and UE in VLC network.
Reznk [US 2011/0188484] discloses VLC gateway for exchanging data between external network and UE in VLC network.
Gunasekara [US 7688680] discloses VLC gateway for exchanging data between external network and UE in VLC network.
Raj [US 2016/0218804] discloses UE using address to establish a LI-FI channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414